Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir.
                     Newport Octr 5th 1780
                  
                  In our Last conference, your Excellency asked me and took a note
                     of the artillery of the army; I thought you would have proposed to me the
                     asking our Government the Double of the artillery of Siege, to undertake that
                     of Newyork. As your Excellency appeared satisfied with it, I dared not make
                     any questions about the Artillery of Our Allies, and I thought it was
                     sufficient, to stand in room of what we wanted. But after a conversation I have
                     had with the Ch. de La Luzerne, our chief Engineer having demonstrated to me
                     that 60 Guns of siege at Least would be necessary to undertake two attacks upon
                     Newyork, and we having only 20 not to reckon the fire
                     pieces, 12 pounders, that are too short to be imploed in the
                     Embrasures, I think there can be no great risk in asking as
                     many guns of siege and mortar as we have already. I beg of your Excellency to
                     give me an answer directly, and to tell me, if it be necessary to ask for more;
                     in regard to the means that you have in your possession. The person you know,
                     will set off on the 15th inst., and the Ch. De Ternay proposes making all his
                     frigates go out. The Ennemy is always riding on his anchors at Gardner’s Island
                     with a great many sick a board, and thinking it very tiresome; The
                     reinforcement that Adm. rodney sent them makes their fleet to be 13 men of war
                     strong, besides the 50 Guns ships. The arrival of our Frigate has brought here
                     a cruizer, who stayed two Days, and that we have not seen yesterday. I am with
                     respect Sir, Your Excellency’s most obedient, most humble servant
                  le cte De Rochambeau
                  I make bold to beg of your Excellency to send to Philadelphy
                     with the Greatest speed the inclosed Letter from the Ch. de La Luzerne to Mr Price all our sea officers think that Mr De Guichen
                     cannot be returned to France without a positive order; they believe
                        that he is gone to Cadix, from where he
                     will send the 13 french men of war that are come to occupy his place in these countries and that with
                     his fleet joined to the Spanish Squadron now at Cadix he will go to deliver the
                     french fleet which is blocked up in Brest by Adm. Geary
                  
               